United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40551
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BYRON KEITH DARBONNE,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 1:05-CR-47-ALL
                         --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Byron Keith Darbonne pleaded guilty to two counts of using a

communication facility to facilitate the commission of a felony.

Darbonne expressly waived the right to appeal his conviction and

sentence.   Darbonne, however, reserved the right to appeal if

the district court imposed a sentence that was not in accordance

with the terms of the agreement or if ineffective assistance of

counsel affected the validity of the waiver of appeal.      The

district court sentenced Darbonne to 48 months of imprisonment on



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40551
                                  -2-

each count with the terms to be served consecutively, for a total

of 96 months in prison.

     Darbonne argues that his sentence was unreasonable following

United States v. Booker, 543 U.S. 220 (2005).       The Government

argues that the waiver clause is valid and should be enforced.

The record reflects that Darbonne knowingly and voluntarily

waived his appellate rights.     See United States v. Melancon,

972 F.2d 566, 567-68 (5th Cir. 1992).       Consideration of

Darbonne’s Booker-related claim is barred by the plain language

of the waiver.     See United States v. Bond, 414 F.3d 542, 544

(5th Cir. 2005).    Accordingly, we do not consider the merits of

Darbonne’s sentencing challenge, and the judgment of the district

court is AFFIRMED.